Per Curiam.

Memorandum Although these proceedings are brought on the theory that the tenants hold over after the expiration of their terms there is neither pleading nor proof authorizing service of the thirty-day notice terminating the tenancies upon a limitation of the term.
Further, as to the charge of single-room occupancy in violation of sections 82 and 248 of the Multiple Dwelling Law the evidence establishes that the prior owner permitted the occupancy of the apartments by roomers and thus expressly waived the covenant of the leases that the premises be occupied “ osa strictly private family dwelling apartment by said tenant, and the tenant’s immediate family only-”.
As affecting the landlord’s claim that the rooms were let for an “ illegal purpose ” it is notable that in a letter dated January 21, 1947, from the department of housing and buildings to one of the tenants in the building it is stated that her apartment is “ now occupied by four roomers ”, which is “ not now in violation of sections 82 and 248 of the Multiple Dwelling Law ”. (See Guaranty Trust Co. v. Nelson, 189 Misc. 915, leave to appeal denied by Appellate Division, N. Y. L. J., Oct. 16, 1947, p. 883, col. 1.)
The final orders should be reversed, with $30 costs, and petitions dismissed, with costs.
Hammer, Hofstadter and Hecht, JJ., concur.
Final orders reversed, etc.